Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0047380 A1 to Liao in view of US Publication No. 2004/0168456 A1 to Chiang et al.


Liao teaches limitations from claim 1 in fig. 3, shown below, a refrigeration cabinet, comprising: 
a freezing compartment (5, taught to provide a “freezing effect” in the Abstract of Liao), the freezing compartment comprising a freezing compartment door (shown in fig. 3); 

    PNG
    media_image1.png
    325
    436
    media_image1.png
    Greyscale

an evaporator fan (32),
a first evaporator (2) equipped in the freezing compartment (5, as shown); and 
a second evaporator (3) equipped in the freezing compartment (5, as shown), wherein as the freezing compartment door is opened, the first evaporator is turned off and the second evaporator is working (as taught in ¶¶ 72 and 88, when the door of the chamber 5 is opened, contacts and microswitches operate such that an electromagnetic valve is closed to stop flow to the evaporator 2 while fans 32 of the evaporator 3 are activated.)
Regarding the teachings of the relative fin densities of the evaporators, Liao teaches in ¶¶ 76-77, that the tube-cooled evaporator 2 is provided with fins 22 and thus has a positive density of such fins and the air-cooled evaporator is not provided with fins and thus has a zero density.)  Liao does not teach the first evaporator and the second evaporator both having a plurality of heat dissipation fins such that the first evaporator has a higher density of such fins than the second, or first evaporator being located between the evaporator fan and the second evaporator.  Chiang teaches in ¶¶ 28 and 33-34 and in figs. 2 and 5, shown below, a refrigerated storage and display unit (merchandiser 100) having an evaporator (40) disposed in an air path, this evaporator being taught in ¶ 28 to comprise two fin and tube heat exchanger coils (40A and 40B), effectively arranged as two evaporators in the air flow path.  As shown in fig. 5, the heat exchanger 40B, equivalent to the first evaporator of claim 1, is disposed forward of the heat exchanger 40A, equivalent to the second evaporator of claim 1, so as to be between the heat exchanger 40A and the fan 70 (shown in fig. 2) in an airflow direction as recited in the claim.  Further, Chiang teaches the two coils to each comprise a refrigerant tube coil (46A and 46B, respectively) on which are arranged a plurality of parallel fins (48A and 48B, respectively, taught in ¶¶ 33-34 to be provided such that “the first heat exchanger coil [40A] will have a relatively low fin density, that is a fin density less than 6 fins per inch” while “the second heat exchanger coil 40B of the evaporator 40 comprises a relatively high pressure drop fin and tube heat exchanger having a relatively high fin density in the range of six to twenty-five fins per inch and, more advantageously in the range of six to fifteen fins per inch” (emphasis by examiner)  teaching the evaporator which is nearer the fan to have a greater fin density as recited in instant independent claim 1.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Liao with the different densities of heat exchanging fins taught by Chiang in order to allow fine tuning of the degree of heat exchange provided by each of the evaporators including the pressure drop and rate of airflow with which they may operate effectively, thus ensuring effective and efficient operations of both heat exchangers and to provide the evaporators and fans in the arrangement taught by Chiang in order to ensure that the single blower is able to provide a reliable and consistent flow of air over both or either of the evaporators, no matter which evaporator is or is not in use, thus ensuring effective and reliable delivery of cooled air to the space being cooled.  Further, it has been held that the mere rearrangement of the working parts of a system without modifying its operation (such as rearranging the fan and evaporators of Liao) is a matter of routine skill in the art which does not render the system patentable.  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI. C. Rearrangement of Parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image2.png
    431
    806
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    665
    523
    media_image3.png
    Greyscale

Liao teaches limitations from claim 2, the refrigeration cabinet of claim 1, wherein the first evaporator (2) is working when the freezing compartment door is closed (as taught in ¶ 89, when the door to the chamber 5 is closed, the evaporator 2 begins a “cold-producing procedure”).

Liao teaches limitations from claim 3, the refrigeration cabinet of claim 1, wherein the second evaporator is turned off when the freezing compartment door is closed (as taught in ¶ 89, when the door to the chamber 5 is closed, a relay will “automatically interrupt the cold-producing procedure of the air-cooled evaporator 3”.)

Liao teaches limitations from claim 4, the refrigeration cabinet of claim 1, wherein the first evaporator (2) is working at a first predetermined time (five minutes) and the second evaporator (3) is turned off at a second predetermined time (five minutes) after the freezing compartment door is closed (based on the “delay relay 45” as taught in ¶ 89).
Liao teaches limitations from claim 5, the refrigeration cabinet of claim 1, further comprising a controller (defroster 4, taught in ¶ 49) to turn off the first evaporator (2, via the valve 15a) and operate the second evaporator (3, via the fans 32; as taught in ¶ 88).

Liao  teaches limitations from claim 6, the refrigeration cabinet of claim 1, wherein the second evaporator (3) is working when the freezing compartment door is detected to be opened (as taught in ¶ 88, the fans 32 of the evaporator 3 are activated when the door is opened).

Liao teaches limitations from claim 8, the refrigeration cabinet of claim 1, further comprising at least one sensor detecting whether the freezing compartment door is opened or closed, wherein the sensor comprises (door opening relay taught in ¶ 49).

Liao teaches limitations from claim 9 in fig. 3, shown above, a refrigeration cabinet, comprising: 
a freezing compartment (5, taught to provide a “freezing effect” in the Abstract of Liao), wherein the freezing compartment comprises a freezing compartment door, and the freezing compartment door is equipped with a handle (the door and the handle thereof are shown in fig. 3); 
an evaporator fan (32) equipped in the freezing compartment (5, as shown);
a first evaporator (2) equipped in the freezing compartment (5, as shown); and 
a second evaporator (3) equipped in the freezing compartment  (5, as shown), wherein the first evaporator is turned off and the second evaporator is operating when the handle is operating (that is, when the door is opened; as taught in ¶¶ 72 and 88, when the door of the chamber 5 is opened, contacts and microswitches operate such that an electromagnetic valve is closed to stop flow to the evaporator 2 while fans 32 of the evaporator 3 are activated.)
Regarding the teachings of the relative fin densities of the evaporators, Liao teaches in ¶¶ 76-77, that the tube-cooled evaporator 2 is provided with fins 22 and thus has a positive density of such fins and the air-cooled evaporator is not provided with fins and thus has a zero density.)  Liao does not teach the first evaporator and the second evaporator both having a plurality of heat dissipation fins such that the first evaporator has a higher density of such fins than the second, or first evaporator being located between the evaporator fan and the second evaporator.  Chiang teaches in ¶¶ 28 and 33-34 and in figs. 2 and 5, shown below, a refrigerated storage and display unit (merchandiser 100) having an evaporator (40) disposed in an air path, this evaporator being taught in ¶ 28 to comprise two fin and tube heat exchanger coils (40A and 40B), effectively arranged as two evaporators in the air flow path.  As shown in fig. 5, the heat exchanger 40B, equivalent to the first evaporator of claim 1, is disposed forward of the heat exchanger 40A, equivalent to the second evaporator of claim 1, so as to be between the heat exchanger 40A and the fan 70 (shown in fig. 2) in an airflow direction as recited in the claim.  Further, Chiang teaches the two coils to each comprise a refrigerant tube coil (46A and 46B, respectively) on which are arranged a plurality of parallel fins (48A and 48B, respectively, taught in ¶¶ 33-34 to be provided such that “the first heat exchanger coil [40A] will have a relatively low fin density, that is a fin density less than 6 fins per inch” while “the second heat exchanger coil 40B of the evaporator 40 comprises a relatively high pressure drop fin and tube heat exchanger having a relatively high fin density in the range of six to twenty-five fins per inch and, more advantageously in the range of six to fifteen fins per inch” (emphasis by examiner) teaching the evaporator which is nearer the fan to have a greater fin density as recited in instant independent claim 1.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Liao with the different densities of heat exchanging fins taught by Chiang in order to allow fine tuning of the degree of heat exchange provided by each of the evaporators including the pressure drop and rate of airflow with which they may operate effectively, thus ensuring effective and efficient operations of both heat exchangers and to provide the evaporators and fans in the arrangement taught by Chiang in order to ensure that the single blower is able to provide a reliable and consistent flow of air over both or either of the evaporators, no matter which evaporator is or is not in use, thus ensuring effective and reliable delivery of cooled air to the space being cooled.  Further, it has been held that the mere rearrangement of the working parts of a system without modifying its operation (such as rearranging the fan and evaporators of Liao) is a matter of routine skill in the art which does not render the system patentable.  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI. C. Rearrangement of Parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding the limitations of claim 10, refer to the above rejection of claim 2.

Regarding the limitations of claim 11, refer to the above rejection of claim 3.

Regarding the limitations of claim 12, refer to the above rejection of claim 4.

Regarding the limitations of claim 13, refer to the above rejection of claim 5.

Regarding the limitations of claim 14, refer to the above rejection of claim 6.

Regarding the limitations of claim 17, refer to the above rejection of claim 1.

Regarding the limitations of claim 18, refer to the above rejection of claim 4.

Regarding the limitations of claim 19, refer to the above rejection of claim 5.

Regarding the limitations of claim 20, refer to the above rejection of claim 6.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liao and Chiang as applied to claim 1 above and further in view of US Patent No. 4,771,269 to Pasty et al.

Regarding claim 16, Liao teaches a freezing compartment provided with two evaporators and a door-opening relay such that when the door is opened, one of the evaporators is stopped and the other is operated.  Liao does not teach such a system including a sensor for detecting when the handle of the door is operated or this sensor being a handle position sensor.  Pasty teaches in col. 2, lines 12-16 a handle of a door being provided with a magnet the motion of which is detected by a Hall-effect relay positioned opposite the magnet to determine when the handle is moved.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Liao with the handle position sensing element of Pasty in order to provide an additional input indicating the opening of the door so as to provide redundancy and ensure reliable operation in the event that one of the sensors fails to function properly.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 9 of the reply that the title as amended overcomes the rejection thereto set forth in the Final Rejection of 14 July 2022 by more clearly indicating the invention to which the claims are directed.
In response, examiner agrees and this objection has been withdrawn.

Applicant argues on pp. 11-13 that the instant independent claims overcome the prior art rejections of record by their recitation of the first and second evaporators each having a plurality of heat dissipation fins and by the recitation of the relative densities with which these fins are arranged, noting specifically that Liao does not teach the evaporator 3 to have any external fins.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which Chiang is relied upon in combination with Liao to teach both the use of two evaporators with different densities of heat exchanging fins in a single air stream of a refrigeration system and the relative placement of the two evaporators and the fan for which Yokoyama had been previously relied upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        16 November 2022                                        
/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763